FILED
                             NOT FOR PUBLICATION                            MAR 02 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARICELA TORREZ-VALENZUELA,                       No. 07-74797

               Petitioner,                        Agency No. A075-759-419

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Maricela Torrez-Valenzuela, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen removal proceedings



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Sharma v. INS, 89 F.3d

545, 547 (9th Cir. 1996). We deny the petition for review.

      The agency did not abuse its discretion in denying Torrez-Valenzuela’s

motion to reopen because her reliance upon an outdated bus schedule does not

constitute exceptional circumstances within the meaning of 8 U.S.C. § 1229a(e)(1).

      PETITION FOR REVIEW DENIED.




                                         2                                   07-74797